 In the Matter Of SIGILUND COHN MFG. CO., INC., AND SIGMUND COHN,ADOLPH COHN, AND SIDNEY COHN, CO-PARTNERS, D/B/A SIG1IUNDCOHN & Co., EMPLOYERandINTERNATIONAL ASSOCIATION OF MA-CHINISTS,PETITIONERCase No. 2-R-7681.-Decided November 5, 1947Hamlin, Hubbell, Davis, Hunt c Farley,byMr. Lawrence Hunt;ofNew YorkCity,for the Employer.Messrs. Jerome Y. Sturm, Carl S. Carlson,andEdward Stearns,ofNew York City, for the Petitioner.Mr. Leonard H. Wacker,of New York City, for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on August 1, 1947, before Vincent M. Rotolo, hearing of=ficer.lThe hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSigmund Cohn Mfg. Co., Inc., a New York corporation, and Sig-mund Cohn, Adolph Cohn, and Sidney Cohn, co-partners registeredin the State of New York under the trade name of Sigmund Cohn R,Co., maintain an office and plant at New York City where they arejointly engaged in the manufacture and sale of precious and base metalsand products.We find that the corporation and partnership as namedconstitute a single employer within the meaning of Section 2 (2)of the National Labor Relations Act.During the year preceding the hearing, the Employer purchasedbase metals, valued in excess of one million dollars, more than 501The petition was amended at the hearing to show the correct name of the Employer.75 N. L. R. B., No. 20.177 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDpercent of which was shipped to its plant from points outside theState.During the same period, the Employer sold products manu-factured at its plant, valued in excess of one million dollars, morethan 50 percent of which was shipped from its plant to points outsidethe State.The Employer admits and we find that it is engaged incommercewithin the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employer.Wholesale and Warehouse Workers Union, Local 65, herein calledthe Intervenor, is a labor organization affiliated with the Congress ofIndustrial Organizations, claiming to represent employees of theEmployer.in. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that production and maintenance employees atthe Employer's New York City plant, excluding office and clericalemployees, salesmen, the chief electro-chemical engineer, and othersupervisors, constitute an appropriate bargaining unit.The Inter-venor would include, and the Employer and the Petitioner would ex-clude, the following categories of employment : research engineer,research chemist, chief chemist, and technical director of research.The parties further disagree with respect to the status of Julius Cheli,William Bonetti, and Anne Rothstein. .Research Engineer:At the time of the hearing the two positionsin this category were occupied by the sons of two of the partners whowere engaged in maintaining the business.Both men are collegegraduates and highly technical research workers.Both have had longexperience in developing new products, the improvement of processes,and other work of strictly professional nature.Their work, largelyintellectual, differs from that of other production workers, which isroutine and mechanical.Research engineers work with or without SIGMUND COHN MFG. CO., INC.179assistants.When assistants are assigned to them, they direct the workto be done on their respective projects.Their recommendations as tothe retention of employees working under them are followed by theEmployer.Research engineers are paid on an annual salary basis.They attend executive conferences for planning production.Research Chemist:This position, occupied by Anthony Bonetti, in-volves independent research in the field of chemistry and the develop-ment of production techniques, and requires advanced scientific knowl-edge and highly skilled technical experience, and demands the constantexercise of discretion and judgment.The research chemist has nosupervisory duties.His salary is paid on an annual basis.Chief Chemist:The position of chief chemist, occupied by IsraelFass, is characterized as requiring highly specialized knowledge inthe chemistry of platinum metals for the assaying, refining, andseparation of these metals.Technical director of research:This position, occupied by Bert B.Brenner, requires highly technical knowledge.Brenner is one of theleading experts in the field of platinum for pyrometry and other pur-poses, and is a member of professional and technical associations.It clearly appears that the research engineers, research chemist,chief chemist, and technical director of research are trained pro-fessional employees who perform work of a highly technical nature.Section 9 (b) of the Act, as amended, precludes the Board from in-cluding professional employees and employees who are not pro-fessional in the same unit for bargaining purposes, unless a majorityof the professional employees vote for inclusion in such unit. Sinceneither of the labor organizations herein concerned has disclosed anyshowing of representation among the professional employees whoseunit placement is in issue, we shall conduct no separate election amongthem.We shall exclude professional employees from the unit of pro-duction and maintenance employees found appropriate.Julius Cheli,a supervisor in the tool department, has direct au-thority to hire and discharge employees, and his recommendationsregarding employees under his supervision are followed.Cheli per-forms some manual work in emergencies.William Bonetti,listed as"foreman" by the Employer, andAnne Rothstein,listed as "fore-lady," are sometimes called "assistant foremen" because they operateunder other supervisors.William Bonetti and Rothstein regulateand lay out work for employees under their supervision.They passon the quality of the work done, and on the efficient operation of ma-chines.They spend less than 20 percent of their time in productionwork and perform such work only in emergencies. They have au-thority to settle grievances among their workers, and they exchange 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDand transfer employees on the basis of their independent judgments.They make effective recommendations respecting wage increases andhiring and discharge.We find that Julius Cheli, William Bonetti, andAnne Rothstein are supervisors within the meaning of the Act, and,as such, they are excluded from the appropriate unit.We find that all production and maintenance employees at theEmployer's New York City plant, excluding office and clerical em-ployees, salesmen, the chief electro-chemical engineer, research engi-neers, the research chemist, the chief chemist, the technical directorof research, and all other supervisors, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for thepurpose of collective bargaining with Sigmund Cohn Mfg. Co., Inc.,and Sigmund Cohn, Adolph Cohn, and Sidney Cohn, co-partners,d/b/a Sigmund Cohn & Co., New York City, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by International Association of Machinists for the pur-poses of collective bargaining.2 It having failed, by October 31,1947, to achieve compliance,or to initiate steps forcompliance,with the filing requirements of Section 9 (f), (g), and(h) of the Act, asamended, the Intervenor will not be accorded a place on the ballot.